                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                    Plaintiff,

V                                              Case No. 19-20254-01
                                               Honorable Terrence G. Berg

LINDA WARDLOW,
                           Defendant.


JEFFREY L. EDISON (P25912)                     RYAN A. PARTICKA
Attorney for Defendant                         Assistant U.S. Attorney
500 Griswold Street, Suite 2410                211 W. Fort Street, Suite 2001
Detroit, MI 48226                              Detroit, MI 48226
(313) 964-0400                                 (313) 226-9635
jelee@ix.netcom.com                            ryan.particka@usdoj.gov


              ORDER DELAYING VOLUNTARY SELF-SURRENDER

      The Court, after considering the unopposed motion by Defendant, and there

being good cause shown to delay the date set for voluntary self-surrender in this matter,


      IT IS ORDERED THAT Linda Wardlow’s voluntary self-surrender to FMC

Lexington, 3301 Leestown Rd., Lexington, KY 40511, on April 2, 2020 at 12:00 p.m. noon,

is delayed to a date on or after July 2, 2020 as determined by the United States Marshal

or Bureau of Prisons.

                                         /s/Terrence G. Berg
                                         TERRENCE G. BERG
                                         UNITED STATES DISTRICT JUDGE
DATED: March 24, 2020
